Title: To Benjamin Franklin from John Jay, 28 April 1780
From: Jay, John
To: Franklin, Benjamin


Dear Sir,
Madrid 28th. Ap. 1780.
In your Letter of seventh Inst. the Receipt of which I yesterday aknowledged by the post, mention is made of a Bill drawn by me upon you for 4564 livs. 18s. 10d. which had been persented and accepted and would be duly paid. I did not Yesterday attend to the Sum, but the fact is that none of the Bills drawn by me on you are for that Sum, so there must either be a mistake in your Letter, or unfair Dealing with Respect to the Bill. On the 3d. march last I drew a Bill in favour of the House of Le Couteulx, at Cadiz for 2564 Liv. 18s. 10d. of which I advised you by Letter of that Date.— All the figures in these Sums being alike, except the 4 instead of the 2 induces me to hope it may be a mistake of Yours. If it should not, the Bill ought not to be paid— I have consulted the Entries in my Books, and am certain I never drew such a Bill.
I am, dear Sir, with great Regard and Esteem, your most obedient Servant.
(signed) John Jay.
His Excellency B. franklin Esqe.
